UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6701


JOSE MORA,

                Plaintiff - Appellant,

          v.

SUHASINI N. SHAH, Doctor; NANCY PENDERGRASS, Bureau of
Prisons Petersburg Medium Dietician; M. DUPREE; MIGUEL A.
CINTRON, Dr, Medical Department – FCC Coleman; JORGE
PASTRANA, Warden,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00635-RAJ-DEM)


Submitted:   October 18, 2011             Decided:   October 21, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Mora, Appellant Pro Se.         Lawrence Richard Leonard,
Assistant United States Attorney, Norfolk, Virginia; Dorinda
Parkola Burton, POOLE MAHONEY, PC, Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose Mora appeals the district court's order denying

relief    on    his   complaint,      which   the    district   court    properly

construed as one filed pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                       We

have     reviewed     the    record    and    find    no    reversible     error.

Accordingly, we affirm the district court’s order.                  See Mora v.

Shah, No. 2:08-cv-00635-RAJ-DEM (E.D. Va. March 31, 2011).                     We

dispense       with   oral   argument     because     the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                         AFFIRMED




                                         2